                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COLONIAL SCHOOL DISTRICT                      :        CIVIL ACTION
               Plaintiff,                      :
                                               :
               v.                              :
                                               :
 E.G., by and through his parents, M.G.        :
 and J.G., and M.G. and J.G., individually,    :        No. 19-1173
                       Defendants.             :
                                               :

                                              ORDER

       AND NOW, on January 31, 2020, having considered Plaintiff’s Motion for Judgment on

the Administrative Record and Defendants’ Motion for Judgment on the Administrative Record,

and all responses, it is ORDERED that Defendants’ Motion (doc. 20) is GRANTED and

Plaintiff’s Motion (doc. 21) is DENIED.

                                                   BY THE COURT:



                                                   /s/ Timothy R. Rice
                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
